An unpub|ishelll order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME CounT

OF

NEVADA

CLERK’S ORDER

» roy-1947

h

IN THE SUPREl\/IE COURT OF THE STATE OF NEVADA

FREHNER CONSTRUCTION
COl\/IPANY, INC., A NEVADA
CORPORATION; UNITED RENTALS,
INC. A DELAWARE CORPORATION;
AND NEVADA DEPARTMENT OF
TRANSPORTATION, A POLITICAL

N@. 59584

 

    
 

sUBDi\/isioi\r oF THE sTATE oF MAY 92 2913
NEVADA, l CLE,RAC,FES§ m
€:Dellants,  ~ BY§   ‘
RICHARD BURToN, \l
Respondent.

ORDER DISMISSING APPEAL

Pursuant to the stipulation of the parties, this appeal is
hereby dismissed The parties shall bear their own costs and attorney
fees. NRAP 42(b).

lt is so ORDERED.

CLERK oF THE SUPREME CoURT
TRACIE K. LINDEMAN

BY:  

cc: Hon. Allan R. Earl, District Judge
Craig A. Hoppe, Settlement Judge
Alverson Taylor l\/[ortensen & Sanders
Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC
William Palmer LaW Group
Eighth District Court Clerk

lZ~ \z@e;i